Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed September 23, 2021 has been entered.  Claims 1-3 and 5-21 are pending in this application, with claims 1, 7, 8 and 18 withdrawn from consideration as directed to a non-elected invention.  Thus claims 2, 3, 5, 6, 9-17 and 19-21 are examined herein.

Rejections – 35 U.S.C.112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 5, 6, 9-17 and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In claim 9, step (f), the meaning of “typically” is unclear, i.e. it is uncertain whether or not the recited range of “typically” 0.5-5% limits the claim to extrusions which have undergone that amount of plastic deformation, or are values outside that range also within the scope of the invention.
b) In claim 9, step (c2), it is uncertain how “close to” 3700C a temperature must be in order to fall within the scope of the claim.

d) In line 3 of each of claims 10 and 12, it is unclear what would or would not fall within the scope of “appropriate sequences”, or what criteria one would use to determine whether a particular sequence is “appropriate”.
e) In claim 11, line 6, it is unclear what would or would not fall within the scope of an “appropriate method”.
f) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Response to Arguments
In remarks filed September 23, 2021, Applicant points out that neither the Wade et al. or Hori et al. references disclose any examples of alloys having a composition as recited in claim 9 as amended.  The examiner agrees with that assessment.  The examiner further notes that while the broad disclosures of Wade or Hori encompass compositions within the scope of claim 9 as amended (the minimum values of Si and Mg in Wade are 0.6 and 0.7 % respectively, and in Hori are 0.7 and 0.6% respectively), nothing in either Wade or Hori would suggest to one of skill in the art an extrusion having a combination of i) a composition as defined in claim 9 as amended, ii) a thickness higher than 10 mm, iii) a UTS higher than 400 MPa, and iv) a PCG layer thickness < 0.8 mm.  Nor does the prior art provide any suggestion of how to arrive at such a combination by routine experimentation or other obvious manipulation of the 

Allowable Subject Matter
In view of the above, Claims 2, 3, 5, 6, 9-17 and 19-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	December 6, 2021